DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered. 
 
Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. In response to the Applicant’s argument in the remarks, Hiraga in Fig.4, [0247]-[0249] discloses execution of program of generating panoramic image in which images are combined, and the term of “combine”, being a verb, should suggest the “combine” is an operation; Hiraga in [0182]-[0183] discloses a guide image as the progress information to indicate during the operation of generation of panoramic image, the photographing rotational directions and the constantly changed number of image .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170221244 A1 HIRAGA; Masaki et al.(hereafter Hiraga), in view of US 20180220071 A1 OSHIMA.

Hiraga fails to disclose progress information indicates about a size of the generated panoramic image
However, OSHIMA teaches progress information indicates about a size of the generated panoramic image (I.e.[0126]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image pickup apparatus disclosed by Hiragi to include the progress information indicates about a size of the generated panoramic image of OSHIMA, in order to easily discriminate which region of the panoramic image has been displayed in an enlarging manner for the trimming image, as taught by OSHIMA (i.e.[0023]).
Regarding claim 2, Hiraga discloses The image pickup apparatus according to claim 1, wherein the information about the size of the panoramic image is information about a width of the panoramic image (i.e.[0267]).
Regarding claim 7, Hiraga discloses The image pickup apparatus according to claim 1, wherein the movement of the image sensor is detected on a basis of information of an optical system in the first detection (i.e.[0183]-[0184]).
Regarding claim 8, Hiraga discloses The image pickup apparatus according to claim 1, wherein the detection is performed by using at least any of a gyro sensor and an acceleration sensor in the first detection (i.e.[0184]).
Regarding claim 9, Hiraga discloses The image pickup apparatus according to claim 1, wherein the at least one processor executes further instructions to stop the image pickup when 
Regarding claim 10, Hiraga discloses The image pickup apparatus according to claim 9, wherein the at least one processor executes further instructions to determine whether the panoramic image reaches the predetermined maximum range by using the information indicating the progress of combining of the panoramic image (i.e.[0254]).
Regarding claims 11, 12, see the rejection for claim 1.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraga, in view of OSHIMA and further in view of US 20100245540 A1 Fukuzawa.  
Regarding claim 3, Fukuzawa teaches The image pickup apparatus according to claim 1, wherein the information indicating the progress of combining of the panoramic image is displayed on the display such that a part that corresponds to the information about the size of the panoramic image and a part that does not correspond thereto are displayed in different forms (I.e.[0058]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Hiraga, OSHIMA and Fukuzawa before him/her, to modify the image pickup apparatus disclosed by Hiragi to include the teachings in the same field of endeavor of OSHIMA and Fukuzawa, in order to easily discriminate which region of the panoramic image has been displayed in an enlarging manner for the trimming image, as taught by OSHIMA (i.e.[0023]), and to display a whole synthesized image with its original high image quality, as taught by Fukuzawa (i.e.[0005]-[0006]).
Regarding claim 4, Hiraga discloses The image pickup apparatus according to claim 3, wherein the different forms include at least one of different thicknesses, different degrees of 
Regarding claim 5, Hiraga discloses The image pickup apparatus according to claim 3, wherein the information is displayed on the display as a bar (i.e.Fig.14 rotation guide 41, [0284]).
Regarding claim 6, Hiraga discloses The image pickup apparatus according to claim 5, wherein the information indicating the progress of combining of the panoramic image is displayed on the display such that a part that corresponds to the information about the size of the panoramic image and a part that does not correspond thereto are displayed as bars having lengths corresponding to progress thereof (i.e.[0412]).



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TRACY Y. LI/Primary Examiner, Art Unit 2487